FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLENNY NICHOLAS TENDA,                           No. 11-72416

               Petitioner,                       Agency No. A093-321-012

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Glenny Nicholas Tenda, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion

for reconsideration. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002),

we deny in part and dismiss in part the petition for review.

      Tenda contends the BIA abused its discretion in denying his motion for

reconsideration of his application for withholding of removal in light of this court’s

decisions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), and Tampubolon v.

Holder, 610 F.3d 1056 (9th Cir. 2010). We reject Tenda’s argument in light of our

prior decision, Tenda v. Mukasey, No. 05-73268, 2008 WL 4830728 (9th Cir. Nov.

3, 2008), in which this court applied the disfavored group analysis to Tenda’s

withholding of removal claim based on his status as an Indonesian Christian and

rejected it. This court lacks jurisdiction to review Tenda’s claim that he is eligible

for withholding of removal as an ethnic Chinese Indonesian because he failed to

raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We

also lack jurisdiction to review his argument that he faces an individualized risk of

persecution due to his United States citizen son. See id.

      Further, we deny Tenda’s motion to take judicial notice of the two versions

of the 2010 U.S. Department of State International Religious Freedom Report for

Indonesia. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).




                                           2                                    11-72416
      Finally, we reject Tenda’s requests that the court reconsider its stance

regarding a pattern or practice of persecution or require the BIA to reconsider his

motion on this basis.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      11-72416